DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 01/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are outstanding and are examined below. 

Drawings

2.	The drawings filed on 01/13/2022 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 05/06/2022 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The instant application claims priority to U.S. Provisional Patent Application # 63/137,828, filed January 15, 2021, is accepted and considered by the Examiner in this office action. 

Allowable Subject Matter

5.	Claims 1-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for conducting a survey and to collect and analyze mixed medium responses from a plurality of respondents.

Most pertinent prior art:

Abdullah (U.S. Patent Application Publication # 2019/0164182 A1) in para 24 and figure 1, teaches an electronic survey system that efficiently searches a collection of responses to any number of electronic survey questions. This electronic survey system selectively analyzes electronic survey responses based on a classification of a corresponding electronic survey questions. In this way, rather than analyzing all electronic survey responses that may include a massive collection of user-composed text, the electronic survey system selectively identifies a subset of the electronic survey responses and analyzes those electronic survey responses predicted to include relevant information requested by a search query. Nevertheless, Abdullah fails to teach (among other elements) providing a survey interface to a plurality of user devices associated with the plurality of respondents, wherein the survey interface is configured to receive a response dataset from each respondent that includes data of at least two response mediums and is organized on a time-index.

Votava (U.S. Patent Application Publication # 2020/0402082 A1) in paragraphs 75-76 along with figures 1-4, teaches a survey method in which the interrogator ranks at least some of the respondents of the subset in an order that considers the contribution they make to the representativeness and/or diversity of the subset with regard to one or more of the populations. In the interrogation step the interrogator sends question signals to the one or more respondents in a temporal order that considers the rank of the ranked respondents. In the selection step of the surveys the selection step comprises a prognosis sub-step in which for at least part of the potential respondents the interrogator calculates a likelihood that a question signal sent to a potential respondent results in an answer signal received from this potential respondent. In the interrogation step the interrogator sends question signals to the one or more respondents in a temporal order that considers the ranks of the ranked respondents. Once again Votava does not disclose (among other elements) determining a sentiment for each of the set of topics based on a multi-modal sentiment analysis of the response dataset, and adding the sentiment for each of the set of topics to the insight dataset, wherein the multi-modal sentiment analysis includes correlating individual sentiment analysis of the at least two response mediums with each other based on the time-index.

Kim (U.S. Patent # 11250857 B1) in col. 3, lines 1-10 and figures 1A-1B, teaches a system that enables users to create a poll using a natural language interface which may include a voice interface and/or a text interface. The system may process the instructions to create the poll, and may associate any instructions on how and when the poll is to be published. The system may also enable users to respond to the poll via a voice interface, and may process answers from multiple users and provides the results to the user who created the poll. But Kim also does not teach (among other elements) providing an insight interface to an administrative device based on the insight dataset, wherein the administrative interface is configured to display a topic visualization that includes at least a description of a plurality of top- level topics from the plurality of topics and, for each of the plurality of top-level topic, includes a topic sentiment associated with that topic.

Zuzik (U.S. Patent Application Publication # 2014/0351257 A1) in paragraphs 6-8 and figures 1-4, teaches a system for analyzing a social media of postings published over a Web platform comprising an aggregation module, the aggregation module configured to aggregate content threads and sub-threads of social media postings, and a plurality of votes submitted by Internet users in response to the content threads and sub-threads; and, a timing module, the timing module configured to assign a timer to the content threads and sub-threads in response to submission by an Internet user over the Web platform, the timer being reset in response to a vote submission, and further configured to remove content from the Web platform in response to timer expiration. However, Zuzik also fails to disclose (among other elements) providing a set of controls that may be interacted with to for any displayed topic, display a plurality of sub-topics that are associated with that displayed topic and, for each of the plurality of sub-topics, display the topic sentiment associated with that sub-topic and for any displayed topic, present raw response data from one or more respondents, from the sets of time-indexed raw response data, based on the time-index association between that displayed topic, the topic sentiment of the displayed topic, and the sets of time-indexed raw response data.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method for conducting a survey to collect and analyze mixed medium responses from a plurality of respondents, the method comprising, by a processor storing, on a data storage, sets of time-indexed raw response data received from the plurality of respondents and an insight dataset comprising the results of one or more analyses of the sets of time-indexed raw response data, wherein the one or more analyses include at least a multi-modal sentiment analysis of a plurality of topics described in the sets of time-indexed raw response data; providing a survey interface to a plurality of user devices associated with the plurality of respondents, wherein the survey interface is configured to receive a response dataset from each respondent that includes data of at least two response mediums and is organized on a time-index; 45077-000453determining a set of topics described in the response dataset based on a natural language processing of the response dataset, and adding the response dataset to the stored sets of time-indexed raw response data; determining a sentiment for each of the set of topics based on a multi-modal sentiment analysis of the response dataset, and adding the sentiment for each of the set of topics to the insight dataset, wherein the multi-modal sentiment analysis includes correlating individual sentiment analysis of the at least two response mediums with each other based on the time-index; providing an insight interface to an administrative device based on the insight dataset, wherein the administrative interface is configured to display a topic visualization that includes at least a description of a plurality of top- level topics from the plurality of topics and, for each of the plurality of top-level topic, includes a topic sentiment associated with that topic and provide a set of controls that may be interacted with to for any displayed topic, display a plurality of sub-topics that are associated with that displayed topic and, for each of the plurality of sub-topics, display the topic sentiment associated with that sub-topic and for any displayed topic, present raw response data from one or more respondents, from the sets of time-indexed raw response data, based on the time-index association between that displayed topic, the topic sentiment of the displayed topic, and the sets of time-indexed raw response data.

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

6.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Morningstar (U.S. Patent Application Publication # 2020/0342470 A1), Willcock (U.S. Patent Application Publication # 2010/0179950 A1), Tutubalina (U.S. Patent Application Publication # 2020/0019611 A1), Dymetman (U.S. Patent Application Publication # 2016/0330144 A1), Ramlet (U.S. Patent Application Publication # 2017/0351653 A1), Kopikare (U.S. Patent Application Publication # 2019/0066136 A1), Walid (U.S. Patent Application Publication # 2015/0261773 A1), Duhigg (U.S. Patent Application Publication # 2019/0213611 A1), Wirasinghe (U.S. Patent Application Publication # 2019/0174193 A1), Wang (U.S. Patent Application Publication # 2015/0358217 A1), Rao (U.S. Patent # 7237717 B1), Elwood (U.S. Patent Application Publication # 2012/0096073 A1), Beltramo (U.S. Patent Application Publication # 2013/0238974 A1), Onischuk (U.S. Patent Application Publication # 2010/0241493 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)